Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 1 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 2 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 3 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 4 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 5 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 6 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 7 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 8 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 9 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 10 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 11 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 12 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 13 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 14 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 15 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 16 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 17 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 18 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 19 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 20 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 21 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 22 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 23 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 24 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 25 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 26 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 27 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 28 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 29 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 30 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 31 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 32 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 33 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 34 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 35 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 36 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 37 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 38 of 84




               EXHIBIT A
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 39 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 40 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 41 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 42 of 84
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 43 of 84




Reg. No. 5,318,698           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West, 4th Floor
Registered Oct. 24, 2017     Wayne, NEW JERSEY 07470

                             CLASS 8: appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; electric and battery-powered hair trimmers; razors

Trademark                    FIRST USE 2-23-2017; IN COMMERCE 2-23-2017

Principal Register           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                             PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-294,136, FILED 01-09-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 44 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5318698
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 45 of 84




Reg. No. 5,325,690           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West, 4th Floor
Registered Oct. 31, 2017     Wayne, NEW JERSEY 07470

                             CLASS 8: appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; electric and battery-powered hair trimmers; razors

Trademark                    FIRST USE 2-23-2017; IN COMMERCE 2-23-2017

Principal Register           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                             PARTICULAR FONT STYLE, SIZE OR COLOR

                             SER. NO. 87-294,188, FILED 01-09-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 46 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5325690
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 47 of 84




Reg. No. 5,391,994           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West
Registered Jan. 30, 2018     Wayne, NEW JERSEY 07470

                             CLASS 8: Appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; electric and battery-powered hair trimmers; razors

Trademark                    FIRST USE 2-23-2017; IN COMMERCE 2-23-2017

Principal Register           The mark consists of the stylized wording "FLAWLESS".

                             SER. NO. 87-551,367, FILED 08-01-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 48 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5391994
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 49 of 84




Reg. No. 5,537,019           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West
Registered Aug. 07, 2018     Wayne, NEW JERSEY 07470

                             CLASS 8: Appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; Electric and battery-powered hair trimmers

Trademark                    FIRST USE 12-25-2017; IN COMMERCE 12-25-2017

Principal Register           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                             PARTICULAR FONT STYLE, SIZE OR COLOR

                             No claim is made to the exclusive right to use the following apart from the mark as shown:
                             "LEGS"

                             SER. NO. 87-508,754, FILED 06-28-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 50 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5537019
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 51 of 84




Reg. No. 5,576,996           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West
Registered Oct. 02, 2018     Wayne, NEW JERSEY 07470

                             CLASS 8: Appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; electric and battery-powered hair trimmers

Trademark                    FIRST USE 9-17-2017; IN COMMERCE 9-17-2017

Principal Register           The mark consists of the stylized wording "FLAWLESS LEGS".

                             No claim is made to the exclusive right to use the following apart from the mark as shown:
                             "LEGS"

                             SER. NO. 87-551,386, FILED 08-01-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 52 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5576996
              Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 53 of 84




Reg. No. 5,407,466           Ideavillage Products Corp. (NEW JERSEY CORPORATION)
                             155 Route 46 West
Registered Feb. 20, 2018     Wayne, NEW JERSEY 07470

                             CLASS 8: appliances for beauty care purposes, namely, electric shavers, hair trimmers and
Int. Cl.: 8                  depilatory appliances; electric and battery-powered hair trimmers; razors

Trademark                    FIRST USE 2-23-2017; IN COMMERCE 2-23-2017

Principal Register           The mark consists of a stylized circle encompassing a smaller circle in the center.

                             SER. NO. 87-551,378, FILED 08-01-2017
         Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 54 of 84



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5407466
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 55 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 56 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 57 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 58 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 59 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 60 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 61 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 62 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 63 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 64 of 84




               EXHIBIT B
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 65 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 66 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 67 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 68 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 69 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 70 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 71 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 72 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 73 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 74 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 75 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 76 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 77 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 78 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 79 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 80 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 81 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 82 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 83 of 84
Case 1:18-cv-10000-NRB Document 7 Filed 11/13/18 Page 84 of 84
